Opinion filed May 23, 2013




                                     In The


        Eleventh Court of Appeals
                                  __________

                 Nos. 11-12-00132-CR & 11-12-00133-CR
                               __________

                 CAMERON JARELL SMITH, Appellant

                                       V.

                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 29th District Court

                             Palo Pinto County, Texas

                      Trial Court Cause Nos. 14640 & 14641


                     MEMORANDUM OPINION
      Cameron Jarell Smith has filed in this court motions to withdraw his notices
of appeal and dismiss his appeals. Pursuant to TEX. R. APP. P. 42.2, the motions
are signed by both Appellant and his counsel.
      The motions are granted. Appellant’s notices of appeal are withdrawn, and
the appeals are dismissed.


                                               PER CURIAM


May 23, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                        2